Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Taousakis on 7/13/22.

The application has been amended as follows: 

Amend claim 1 as follows:
. . .
wherein the memory further stores a code configured to cause the processor to:
 identify the type of the contaminant based on 
estimate a color of the contaminant based on a result of the type of the contaminant being identified from the speech inputted via the microphone,
. . .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s remarks dated 5/31/22 are persuasive in view of amendments to the claims.  The prior art of record does not teach, alone or in obvious combination, the totality of the limitations of the independent claim.  In particular, the prior art of record does not teach the processor configuration of identifying the type of contaminant based on inputted speech, estimate a color of the contaminant, determine a similarity between the color and a color of the laundry, change a color depth for identifying the type of contaminant based on the similarity, and determine a contaminant area based on the changed color depth.  The prior art of record does not teach these limitation, either explicitly or in obvious combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711